DETAILED ACTION
	Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 3-8) along with an election of species in the reply filed on February 17, 2022 is acknowledged.  Claims 1 and 2 are withdrawn from further consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  As art has been found and claim 3 is drawn to an improper Markush grouping, the search has been limited to formula B.  Claims 5-8 do not read on the elected subject matter, and are withdrawn from further consideration by the Examiner under 37 CFR 1.142(b) as being drawn to non-elected subject matter.
Priority
The claim to priority as a DIV of 16/782,796, now USPN 11,059,806, filed on February 5, 2020, which claims benefit of UK 1901559.3 filed on February 5, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statements filed on January 29, 2021 and February 26, 2021 have been considered by the Examiner.
Improper Markush Grouping
Claim 3 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group 
The Markush grouping of formulae B, E, H, J, and D is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each of the five formulae has a distinct core structure that is not shared by the other formulae and are not disclosed as having a common use where one would be interchangeable for another.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry Entry 1564032-97-8 (entered 2014).
	CAS Registry Entry 1564032-97-8 is the compound 
    PNG
    media_image1.png
    104
    262
    media_image1.png
    Greyscale
, which reads on the claims where the compound is of Formula (B), A is a disubstituted pyrazole, n is 1, RB2 is C1 fluoroalkyl, and RB3 is C1 alkyl.  See the hitstructure.
Conclusion
	Claims 3 and 4 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626